         Case 4:18-cv-00342-KGB Document 145 Filed 03/31/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DONNA CAVE, et al.,                                                                   PLAINTIFFS

EUGENE LEVY, et al.,                                            CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                       INTERVENORS

v.                                Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                   DEFENDANT

                                              ORDER

       Pending before the Court are two motions related to discovery in this matter. The Satanic

Temple, Lucien Greaves, and Erika Robbins (collectively the “Satanic Temple Intervenors”) filed

a motion to compel discovery (Dkt. No. 120). John Thurston, Arkansas Secretary of State, in his

official capacity, filed a motion for an order to show cause and compel the Satanic Temple to make

court-ordered production of documents (Dkt. No. 124). The Court held a hearing on these motions

on May 22, 2020 (Dkt. No. 134). The Court grants, in part, and denies, in part, each of the two

motions related to discovery in this matter (Dkt. Nos. 120, 124). The Court will set forth its reasons

separately in a forthcoming ruling by the Court.

       The Court also directs that, going forward in this litigation, the Court will conduct status

conferences on the record with the parties periodically to monitor the progress of this case. The

Court will set by separate Order the schedule for the first status conference.

       So ordered this the 31st day of March, 2021.




                                                      Kristine G. Baker
                                                      United States District Judge
Case 4:18-cv-00342-KGB Document 145 Filed 03/31/21 Page 2 of 2
